—Appeal by defendant from a judgment of the Supreme Court, Queens County (Pi-taro, J.), rendered July 18, 1986, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond *584a reasonable doubt. Upon executing a search warrant at a house in Queens, the police found the defendant sleeping in a basement bedroom, and, in a hole in one of the bedroom walls, they discovered two bags containing what was later determined to be cocaine. Thereafter, while giving the arresting officer his pedigree information after receiving his Miranda warnings, the defendant gave the address of the house that had been searched as his residence. Furthermore, from the evidence adduced at trial, the jury could logically infer that the the defendant exercised dominion and control over the bedroom in which the cocaine was found, and thus constructively possessed the cocaine (see, People v Robertson, 61 AD2d 600, affd 48 NY2d 993). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Sullivan, J. P., Balletta, O’Brien and Santucci, JJ., concur.